2 Wis. 2d 466 (1957)
HENSCHEL, by Guardian ad litem, and others, Respondents,
vs.
RURAL MUTUAL CASUALTY INSURANCE COMPANY and others, Appellants.
Supreme Court of Wisconsin.
December 3, 1957.
December 5, 1957.
Curley & Sheedy and Patrick J. Sheedy, all of Milwaukee, for the appellants.
Charles Saggio of Milwaukee, for the respondents.
PER CURIAM.
This is an action for damages growing out of an automobile accident. Respondents bring a motion before this court for an order "requiring the defendant-appellants to print, serve, and file herein a proper brief and appendix of defendant-appellants, and for such other and further order as is just and equitable herein."
In motions such as this the court does not have before it the brief and appendix of the appellants and cannot say whether or not they are proper or just how they do not comply with the rules, but must rely upon the allegations of the respondent. These allegations are usually denied by the appellant.
We are satisfied that the rules governing the contents of briefs and appendices are clear and unambiguous and we insist that they be followed. In all future matters if on the hearing of the appeal it appears that the brief and appendix do not substantially comply with the rules, this court will in *467 its discretion deny appellant costs should he be the prevailing party, and allow respondent double costs should the respondent prevail. Nothing herein shall be considered as depriving respondents of their right to serve a supplemental appendix. At the argument on the merits respondents may call to the attention of the court any noncompliance with the rules.
Motion denied.
FAIRCHILD, J., took no part.